385 U.S. 457
87 S. Ct. 612
17 L. Ed. 2d 509
ILLINOIS CENTRAL R. CO.v.UNITED STATES et al.
No. 687.

ST. LOUIS SOUTHWESTERN RY. CO.
v.
UNITED STATES et al.
No. 688.
MONON RAILROAD
v.
UNITED STATES et al.
No. 689.
Supreme Court of the United States
January 9, 1967
Hugh B. Cox, William H. Allen, Robert Mitten and William J. O'Brien, Jr., for Illinois Central R. Co.
Nuel D. Belnap, Richard M. Freeman and Daniel J. Sweeney, for St. Louis Southwestern Ry. Co.
John B. Goodrich, for Monon Railroad.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Fritz R. Kahn, for the United States and others.
James W. Hoeland, W. L. Grubbs and Joseph L. Lenihan, for Louisville & Nashville R. Co.
W. McNeil Kennedy, for Chicago & Eastern Illinois R. Co.
Albert E. Jenner, Jr., Samuel W. Block, Thomas P. Sullivan and John C. Tucker, for Missouri Pac. R. Co.
Leon Leighton, pro se.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.


2
Mr. Justice FORTAS took no part in the consideration or decision of these cases.